DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 (and by dependency, claims 2-16) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10861158 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as the highlights demonstrate, claim 1 of the current application is just a broader version of claim 1 of the US 10861158 B2 patent.

Current Application
1. A method, implemented on at least a device including a processor and a storage, comprising: acquiring first vessel data of a first time phase corresponding to a vessel; acquiring second vessel data of a second time phase corresponding to the vessel; generating, based on the first vessel data, a first vessel model relating to the first time phase; generating, based on the second vessel data, a second vessel model relating to 
US 10861158 B2
1. A method, implemented on at least a device including a processor and a storage, comprising: acquiring first vessel data of a first time phase corresponding to a vessel; acquiring second vessel data of a second time phase corresponding to the vessel, wherein the first time phase and the second time phase are within an entire cardiac cycle, the entire cardiac cycle including multiple time phases, and the second time phase immediately following the first time phase; generating, based on the first vessel data, a first vessel model relating to the first time phase; generating, based on the second vessel data, a second vessel model relating to the second time phase; determining a region of interest in the first vessel model; determining the region of interest in the second vessel model; determining a reference point in the region of interest of the first vessel model and a first coordinate of the reference point in the first vessel model in a space coordinate system the vessel model locates; determining the reference point in the region of interest of the second vessel model and a second coordinate of the reference point in the second vessel model in the space coordinate system; determining a displacement of the reference point from the first vessel model to the second vessel model, the displacement being a space vector directing from the first coordinate to the second coordinate; continuous displacements of the reference point between two adjacent time phases of the multiple time phases of the cardiac cycle; and determining continuous strain change or stress change at the reference point in the entire cardiac cycle based on the continuous displacements, wherein the determining the reference point in the region of interest of the second vessel model comprises: dividing the region of interest in first vessel model into a first plurality of vessel slices, and the region of interest in the second vessel model into a plurality of vessel slices; extracting a contour of a vessel slice of the first plurality of vessel slices and a contour of a corresponding vessel slice of the second plurality of vessel slices; determining a plurality of candidate reference points at a same distance interval on the contour of the vessel slice and on the contour of the corresponding vessel slice; determining an initial point in the plurality of candidate reference points, the initial point being .


Claim 17 (and by dependency, claims 18-19) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10861158 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as the highlights demonstrate, claim 1 of the current application is just a broader version of claim 1 of the US 10861158 B2 patent.

Current Application
17. A system comprising: at least one processor; and a storage medium configured to store instructions, wherein when executing the instructions, the at least one processor is 
US 10861158 B2
12. A system configured to determine the center line of a vessel, comprising: at least one processor; and instructions, when executed by the at least one processer, wherein the first time phase and the second time phase are within an entire cardiac cycle, the entire cardiac cycle including multiple time phases, and the second time phase immediately following the first time phase; generating, based on the first vessel data, a first vessel model relating to the first time phase; generating, based on the second vessel data, a second vessel model relating to the second time phase; determining a region of interest in the first vessel model; determining the region of interest in the second vessel model; determining a reference point in the region of interest of the first vessel model and a first coordinate of the reference point in the first vessel model in a space coordinate system the vessel model locates; determining the continuous displacements of the reference point between two adjacent time phases of the multiple time phases of the cardiac cycle; and determining continuous strain change or stress change at the reference point in the entire cardiac cycle based on the continuous displacements, wherein the determining the reference point in the region of interest of the second vessel model comprises: dividing the region of interest in first vessel model into a first plurality of vessel slices, and the region of interest in the second vessel model into a plurality of vessel slices; extracting a contour of a vessel slice of the .


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10861158 B2. Although the claims at issue as the highlights demonstrate, claim 1 of the current application is just a broader version of claim 1 of the US 10861158 B2 patent.

Current Application
20. A non-transitory computer readable medium embodying a computer program product, the computer program product comprising instructions, when executed by at least processer causing the at least one processer to effectuate a method comprising: acquiring first vessel data of a first time phase corresponding to a vessel; acquiring second vessel data of a second time phase corresponding to the vessel; generating, based on the first vessel data, a first vessel model relating to the first time phase; generating, based on the second vessel data, a second vessel model relating to the second time phase; determining a reference point in the first vessel model and a first coordinate of the reference point in the first vessel model in a space coordinate system the vessel model locates; determining the reference point in the second vessel model and a second coordinate of the reference point in the second vessel model in the space coordinate system; determining a displacement of the reference point from the first vessel model to the second vessel model, the displacement being a space vector directing from the first coordinate to the second coordinate; and determining a strain change or a stress change at the reference point based on the displacement, wherein the determining the reference point in the second vessel model comprises: dividing the first vessel model into a first plurality of vessel slices, and the second vessel model into a second plurality of vessel slices; extracting a contour of a vessel slice of the first plurality of vessel slices and a contour of a corresponding vessel slice of the second plurality of vessel slices; determining a plurality of candidate reference points at a same distance interval on the contour of the vessel slice and on the contour of the corresponding vessel slice; determining an initial point in the plurality of candidate reference points, the initial point being closest to an origin or an axis of the space coordinate system the vessel model locates; numbering the plurality of candidate reference points in a clockwise or counterclockwise sequence from the initial point; and determining a candidate reference point on the contour of the corresponding vessel slice having a same number of the reference point on the contour of the vessel slice of the first vessel model as the reference point in the second vessel model.

US 10861158 B2
11. A non-transitory computer readable medium embodying a computer program product, the computer program product comprising instructions, when executed by at least processer causing the at least one processer to effectuate a method comprising: acquiring first vessel data of a first time phase corresponding to a vessel; acquiring second vessel data of a second time phase corresponding to the vessel, wherein the first time phase and the second time phase are within an entire cardiac cycle, the entire cardiac cycle including multiple time phases, and the second time phase immediately following the first time phase; generating, based on the first vessel data, a first vessel model relating to the first time phase; generating, based on the second vessel data, a second vessel model relating to the second time phase; determining a region of interest in the first vessel model; determining the region of interest in the second vessel model; determining a reference point in the region of interest of the first vessel model and a first coordinate of the reference point in the first vessel model in a space coordinate system the vessel model locates; determining the reference point in the region of interest of the second vessel model and a second coordinate of the reference point in the second vessel model in the space coordinate system; determining a displacement of the reference point from the first vessel model to the second vessel model, the displacement being a space vector directing from the first coordinate to the second coordinate; determining continuous displacements of the reference point between two adjacent time phases of the multiple time phases of the cardiac cycle; and determining continuous strain change or stress change at the reference point in the entire cardiac cycle based on the continuous displacements, wherein the determining the reference point in the region of interest of the second vessel model comprises: dividing the region of interest in first vessel model into a first plurality of vessel slices, and the region of interest in the second vessel model into a plurality of vessel slices; extracting a contour of a vessel slice of the first plurality of vessel slices and a contour of a corresponding vessel slice of the second plurality of vessel slices; determining a plurality of candidate reference points at a same distance interval on the contour of the vessel slice and on the contour of the corresponding vessel slice; determining an initial point in the plurality of candidate reference points, the initial point being closest to an origin or an axis of the space coordinate system the vessel model locates; numbering the plurality of candidate reference points in a clockwise or counterclockwise sequence from the initial point; and determining a candidate reference point on the contour of the corresponding vessel slice having a same number of the reference point in the region of interest of the first vessel model as the reference point in the region of interest of the second vessel model.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140364739 A1: As a specific example, the image data corresponding to each slice includes intensity signals. More specifically, each slice may include an array of pixels in which each pixel has an intensity value. By way of example only, each slice may be about 600.times.400 pixels. For a given parameter .theta..sub.i=(x.sub.i, y.sub.i, R.sub.i), wherein (x.sub.i, y.sub.i) is a center point of a corresponding lumen in the slice i and R.sub.i is a dimension (e.g., radius of a circle) of the lumen, equation (1) calculates the likelihood L(I.sub.i|.theta..sub.i) of the image of slice i, or (I.sub.i), given the proposed center point (x.sub.i, y.sub.i) and the proposed dimension R.sub.i; US 8892188 B2: An imaging method for identifying abnormal tissue in a lung, comprising: recording slice images of the lung by means of X-ray radiation to produce a slice image of the lung, where the slice image of the lung includes at least one elongate blood vessel and at least one abnormal tissue; determining diameters of the at least one blood vessel and of the at least one abnormal tissue in the slice images by calculating a starting point corresponding to a first end of the at least one blood vessel, commencing from the starting point a wave front of constant speed, and measuring distances at the wave front between opposing walls of the blood vessel and the at least one abnormal tissue, wherein the measured distances provide direct approximations of the diameters, wherein the wave front propagates from the first end of the at least one blood vessel along a longitudinal axis of the at least one blood vessel to a second end of the at least one blood vessel, wherein the wave front is halted at boundaries of the at least one blood vessel; evaluating the diameters of the at least one blood vessel and of the at least one abnormal tissue at the different locations; differentiating the at least one blood vessel and the at least one abnormal tissue based on the evaluated diameters; segmenting the at least one abnormal tissue; and displaying the segmented abnormal tissue on an output device; US 20090322749 A1: After computing the center points, the vessel diameters are computed for each center point and all points within the vicinity are identified. From this set of points, only the ones that are within the slice of the vessel used to determine the center point are selected to describe the boundary. The radius is then computed as the average of the distances between the center points and the points on the boundary of the vessel slice; US 6385332 B1: FIG. 6 shows an example of the results of applying the automated segmentation method according to the present invention, wherein FIG. 6(a) is an image of a single vessel slice showing the placement of 15 seed points, FIG. 6(b) is a plot of the initial contour, and FIG. 6(c) is a plot of the final contour. The first generation of snake models (and the most common) uses the normalized arc length s to parameterize an initial curve as v(s)=(x(s),y(s)), where s varies from 0 to 1 along the curve and x(s) and y(s) are the corresponding coordinate points along its length. The total force, F.sub.total, acting on the contour is the sum of the internal and external forces.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661